            Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 1 of 21




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X
     ANTHONY J. ALLEGRINO II,

                                     Plaintiff,
                                                                   MEMORANDUM OPINION
    v.                                                             AND ORDER

     RUSKIN MOSCOU FALTISCHEK, P.C.,                               19-CV-08900 (PMH)
     et al.,

                                    Defendants.
 ---------------------------------------------------------X
PHILIP M. HALPERN, United States District Judge:

           Plaintiff Anthony J. Allegrino II (“Plaintiff”), a disbarred attorney 1 proceeding pro se,

commenced this action on September 25, 2019. (Doc. 1). On February 9, 2020, Plaintiff filed an

Amended Complaint (Doc. 21), and on February 10, 2020, he filed a Second Amended Complaint

(Doc. 28, “SAC”), which is the operative pleading in this action. The Second Amended Complaint

alleges legal malpractice against defendants Ruskin Moscou Faltischek, P.C. (the “Ruskin Firm”),

John G. Farinacci (“Farinacci”), Martin A. Cohen (“Cohen”), and Bruce Dunn (“Dunn” and

collectively, “Defendants”), and seeks a damages award of $40 million in connection with certain

purported legal engagements, which Defendants contend are based upon falsified retainer

agreements.



1
  In 2005, Plaintiff was charged by the California Supreme Court with acts of moral turpitude in three
separate client cases, resulting in a two-year suspension. Matter of Anthony J. Allegrino II, State Bar Case
No. 02-O-13815/Supreme Court Case No. S132789. Then, in the Matter of Anthony J. Allegrino II, State
Bar Case No. 04-O-12846/Supreme Court Case No. S154342, Plaintiff was charged with failing to perform
competently, charging an illegal or unconscionable fee, misappropriation of client funds, making false
representations, failing to return unearned fees, and improper withdrawal from representation. (See Doc.
48-6–48-7, Farinacci Decl. Ex. F; Doc. 50-9, Puglielle Decl. Ex. H, “California State Bar Court Opinion
on Review”; see also California Appellate Courts Case Information Supreme Court Docket, available at
https://appellatecases.courtinfo.ca.gov (last visited Feb. 3, 2021)). Plaintiff was disbarred effective
November 9, 2007. In the Disciplinary Matter of Anthony Joseph Allegrino, No. 2:08-MC-0008 (C.D. Cal.
Jan 25, 2008); see also The State Bar of California Attorney Licensee Profile, available at
http://members.calbar.ca.gov/fal/Licensee/Detail/200905 (last visited Feb. 3, 2021).
           Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 2 of 21




          On April 17, 2020, after this matter was reassigned to me, 2 the Court issued an Order

granting Defendants’ requests to move to dismiss the Second Amended Complaint and set a

briefing schedule for the motions. (Doc. 44). On May 29, 2020, the Ruskin Firm and Farinacci

(together, the “Ruskin Defendants”) filed their motion to dismiss (Doc. 47; Doc. 49, “Ruskin Br.”),

and Cohen and Dunn (together, the “Cohen Defendants”) also filed their motion to dismiss (Doc.

50; Doc. 51, “Cohen Br.”). On June 12, 2020, Plaintiff filed his opposition to the Ruskin

Defendants’ motion (Doc. 55, “Pl. Ruskin Opp’n”) and the Cohen Defendants’ motion (Doc. 56,

“Pl. Cohen Opp’n”) in two separate filings. 3 The motions to dismiss were fully briefed on July 2,

2020, with the filing of Defendants’ reply papers. (Doc. 59, “Ruskin Reply”; Doc. 60; Doc. 61,

“Cohen Reply”).

          For the reasons set forth below, Defendants’ motions to dismiss are GRANTED.

                                            BACKGROUND

          Plaintiff contends that he was the sole beneficiary of a $40 million estate. (SAC ¶ 12). He

alleges that he engaged Defendants as legal counsel to represent him in connection with his claim

to that estate pursuant to various retainer agreements, that Defendants committed legal malpractice

in the course of those engagements, and that due to Defendants’ legal malpractice he has suffered

$40 million in damages. (See generally SAC). The allegations underpinning this action are set

forth below. 4


2
    This case was pending previously before Judge Karas.
3
  Plaintiff annexed to his memoranda in opposition a number of exhibits, unsupported by an affidavit as
required by Local Civil Rule 7.1. The Court has discretion to overlook a failure to comply with Local Civil
Rule 7.1, and exercises such discretion on this motion. See, e.g., Holtz v. Rockefeller & Co., 258 F.3d 62,
73 (2d Cir. 2001); Fiedler v. Incandela, 222 F. Supp. 3d 141, 155 (E.D.N.Y. 2016).
4
  The facts recited herein are taken from the allegations of the Second Amended Complaint as well as
certain documents proffered by the parties in connection with these motions. On a Rule 12(b)(6) motion,
“the Court is entitled to consider facts alleged in the complaint and documents attached to it or incorporated

                                                      2
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 3 of 21




        I.      The Underlying Probate Proceeding

                A. The Cohen Defendants’ Engagement

        Plaintiff alleges that he engaged the Cohen Defendants in 2013 to submit a will (the

“Allegrino Will”) to the Richmond County Surrogate’s Court in the matter entitled Estate of

Roman Blum, No. 2012-29 (the “Probate Proceeding”) and to “handle any and all legal matters

related to the [Probate Proceeding]” (the “2013 Cohen Engagement”) (Id. ¶ 59). He states that he

paid the Cohen Defendants a $2,000.00 retainer in connection with the 2013 Cohen Engagement.

(Id. ¶ 60). On or about September 18, 2013, Plaintiff filed a Petition for Probate of the Allegrino

Will in the Probate Proceeding (the “Probate Petition”). (See Doc. 48-1, Farinacci Decl. Ex. A;

Doc. 50-4, Puglielle Decl. Ex. C; Doc. 55-8, Pl. Ruskin Opp’n Ex. H; Doc. 56-8, Pl. Cohen Opp’n

Ex. H, “Dismissal Ord.” at 2). 5 On or about May 13, 2015, the Public Administrator of Richmond

County moved to dismiss the Probate Petition. (Dismissal Ord. at 2; see also Doc. 56-6, Pl. Cohen

Opp’n Ex. F at 3-7). On August 12, 2015, prior to a scheduled hearing, the Surrogate’s Court

received a fax from Cohen seeking to withdraw the Probate Petition, and separately received a

package of documents from Plaintiff claiming to be the due diligence affidavit required by the

Surrogate’s Court with a cover letter alleging that Plaintiff was unable to locate his attorney. (Doc.

56-6, Pl. Cohen Opp’n Ex. F at 9). On or about September 9, 2015, the Cohen Defendants moved


in it by reference, documents ‘integral’ to the complaint and relied upon in it, and facts of which judicial
notice may properly be taken under Rule 201 of the Federal Rules of Evidence.” Heckman v. Town of
Hempstead, 568 F. App’x 41, 43 (2d Cir. 2014); see also Manley v. Utzinger, No. 10-CV-2210, 2011 WL
2947008, at *1 n.1 (S.D.N.Y. July 21, 2011) (“The Court may consider . . . documents incorporated into
the complaint by reference, and documents possessed by or known to the plaintiff and upon which plaintiff
relied in bringing the suit.”). Still, even if a document is not incorporated by reference into the complaint,
the Court may consider a document “where the complaint ‘relies heavily upon its terms and effect,’ thereby
rendering the document ‘integral’ to the complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111
(2d Cir. 2010) (quoting Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006)).
5
  The filings in the Surrogate Court referenced herein are public documents of which the Court may take
judicial notice, and thus, are properly considered on these motions. See Mangiafico, 471 F.3d at 398.
References to the parties’ exhibits correspond to the pagination generated on ECF.

                                                      3
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 4 of 21




to be relieved as counsel for Plaintiff in the Probate Proceeding, and on September 17, 2015, the

Surrogate’s Court granted the unopposed motion. (Id. ¶ 61; Doc. 50-3, Puglielle Decl. Ex. B, “Sept.

17 Ord.”; Doc. 50-6, Puglielle Decl. Ex. E). The Surrogate’s Court also stayed discovery for thirty

days to permit Plaintiff to obtain new counsel. (Sept. 17 Ord. at 2).

       On January 12, 2016, the Surrogate’s Court issued its decision granting the Public

Administrator’s May 13, 2015 motion to dismiss Plaintiff’s Probate Petition (the “January 2016

Dismissal Order”), on the grounds that Plaintiff failed to complete and submit the necessary due

diligence and have the Allegrino Will admitted to probate, and otherwise failed to prosecute his

case. (Dismissal Ord. at 2-3). In addition, in light of allegations “regarding the genuineness of the

signature” on the Allegrino Will which the Surrogate’s Court stated it could not ignore, it referred

the matter to the Office of the Richmond County District Attorney to investigate the

“circumstances surrounding the execution of the [Allegrino Will].” (Id. at 3).

       Plaintiff alleges that despite having been relieved as counsel, and despite the dismissal of

the Probate Petition, Cohen continued to render legal services to Plaintiff in connection with the

Probate Proceeding “under a subsequent Retainer Agreement executed on June 21, 2016.” (SAC

¶ 61). Plaintiff further alleges that on or about June 21, 2016, the Cohen Defendants accepted

$25,000.00 from Plaintiff on the subsequent retainer agreement to “finish up the Case.” (Id.). The

Cohen Defendants dispute the authenticity of the alleged subsequent retainer agreement with

Plaintiff in connection with the Probate Proceeding. (Cohen Br. at 4 n.9, 10-11).

               B. The Ruskin Defendants’ Engagement

       On or about June 30, 2016, Plaintiff entered into a retainer agreement with the Ruskin Firm

(the “First Ruskin Retainer”). (SAC ¶¶ 30-32; Doc 48-3, Farinacci Decl. Ex. C, “First Ruskin




                                                 4
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 5 of 21




Ret.”). 6 Pursuant to the terms of the First Ruskin Retainer, the engagement was “for the limited

purpose” of reviewing the record and conducting research to determine whether to pursue an

appeal of the January 2016 Dismissal Order, and called for a $7,500.00 retainer. (First Ruskin Ret.

at 2-3). Plaintiff alleges that on June 30, 2016, he paid the Ruskin Defendants “for representation

of Plaintiff in the [Probate Proceeding] with one check for $7,500.00 marked “retainer” and one

check for $1,000.00 marked “escrow.” (SAC ¶ 32).

        On or about August 25, 2016, the Ruskin Firm agreed to represent Plaintiff in an appeal of

the January 2016 Dismissal Order pursuant to a second engagement letter executed by Plaintiff on

September 26, 2016 (the “Second Ruskin Retainer”). (SAC ¶¶ 34-37; Doc. 48-4, Farinacci Decl.

Ex. D; Doc. 55-4, Pl. Ruskin Opp’n Ex. D, “Second Ruskin Ret.”). 7 The Second Ruskin Retainer

called for an initial retainer in the amount of $50,000.00 and stated that it is “strictly limited . . . to

. . . the appeal.” (Second Ruskin Ret. at 2). 8 Indeed, the Second Ruskin Retainer stated expressly

that the Ruskin Firm’s representation “does not include any proceedings in the Surrogate’s Court

related to the Matter, whether on remand to the Surrogate’s Court by the Appellate Division or

otherwise.” (Id. at 3 (emphasis in original)). Plaintiff alleges that on September 27, 2016, he paid



6
  The Court may consider the First Ruskin Retainer on this motion, as Plaintiff referred to it in the Second
Amended Complaint (SAC ¶¶ 30-32), and “relie[d]” on the document’s “terms and effects.” Mangiafico,
471 F.3d at 398. Indeed, when there is a “contract or other legal document containing obligations upon
which the plaintiff’s complaint stands or falls, but which for some reason -- usually because the document,
read in its entirety, would undermine the legitimacy of the plaintiff's claim -- was not attached to the
complaint,” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 231 (2d Cir. 2016) (quotation marks and citation
omitted), it may be considered by the Court on a motion to dismiss.
7
  For the same reasons applicable to the First Ruskin Retainer, the Court may properly consider the Second
Ruskin Retainer on this motion. Moreover, although not annexed to the operative pleading, Plaintiff had
annexed the Second Ruskin Retainer to his original Complaint (see Doc. 1 at 12-17). As discussed infra,
the version of the Second Ruskin Retainer offered by Plaintiff differs from the version offered by the Ruskin
Defendants in that it includes additional handwriting on the first page thereof.
8
  The Court also notes that the Second Ruskin Retainer includes a forum selection clause for disputes in
“the Supreme Court of the State of New York, County of Nassau.” (Second Ruskin Ret. at 6).

                                                     5
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 6 of 21




the Ruskin Defendants $50,000.00 for the appeal, and an additional $130,000.00 “towards the

[Probate Proceeding].” (SAC ¶ 43). 9

        II.     Subsequent Events in the Probate Proceeding

        On or about March 28, 2017, Plaintiff received a citation from the Surrogate’s Court to

appear on April 26, 2017. (SAC ¶ 48; Doc. 55-5, Pl. Ruskin Opp’n Ex. E at 4; Doc. 56-6, Pl. Cohen

Opp’n Ex. F at 2, “Citation”). The Citation concerned an application to issue letters of

Administration to Teresa Musial (the “Movant”) and Mark T. Zawinsky, Esq. in the Probate

Proceeding, and in connection with Movant’s application, to deny probate of the Allegrino Will

on the ground that it was not a valid will. (See generally Citation). Plaintiff alleges that on or about

March 29, 2017, he forwarded a copy of the Citation and certain motion papers to the Ruskin

Defendants. (SAC ¶ 48). By letter dated April 21, 2017 (the “April 21, 2017 Ruskin Letter”), the

Ruskin Defendants confirmed receipt of a March 29, 2017 letter from Plaintiff 10 as well as the

Citation “subsequently sent” to them. (Id. ¶ 49; Doc. 48-5, Farinacci Decl. Ex. E; Doc. 55-5, Pl.

Ruskin Opp’n Ex. E, “Ruskin Ltr.” at 2). 11 The Ruskin Defendants stated that they had not been

engaged to represent Plaintiff in the Probate Proceeding, the engagement to which they had agreed



9
  Specifically, Plaintiff alleges that, while “stranded in Mexico without a passport or funds” (SAC ¶ 33), he
wired $180,000.00 to the Ruskin Defendants “towards services which were comprised of $50,000.00 for
the appeal and an additional $130,000,00 towards the [Probate Proceeding]” (id. ¶¶ 38, 43). The Ruskin
Defendants deny receipt of the either payment. Resolution of this dispute, however, is not necessary to the
Court’s analysis herein.
10
  A letter from Plaintiff dated March 29, 2017 addressed to Farinacci was annexed to the original Complaint
as Exhibit C (Doc. 1 at 20-22), and is offered by Plaintiff in opposition to the Ruskin Defendants’ motion
(Doc. 55-9, Pl. Ruskin Opp’n Ex. I at 6-7). Although not relevant to the analysis herein, the Court notes
that Plaintiff’s March 29, 2017 letter did not mention the Citation or indicate that the Citation was enclosed
therewith.
11
  The Court may consider the April 21, 2017 Ruskin Letter on this motion as Plaintiff referenced the letter
in his Second Amended Complaint (SAC ¶ 49), does not contest its authenticity or accuracy, and in fact,
offers the April 21, 2017 Ruskin Letter as Exhibit E to his opposition to the Ruskin Defendants’ motion.
See Nicosia, 834 F.3d at 231.

                                                      6
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 7 of 21




was solely in connection with an appeal, they had not received the retainer payment required by

the agreement, and they would not appear on his behalf on the return date of the Citation “or at

any other time or in any other manner.” (Ruskin Ltr. at 2-3). Although Plaintiff alleges in the

Second Amended Complaint that he did not receive the April 21, 2017 Ruskin Letter until after

the return date of the Citation (i.e., April 26, 2017) (SAC ¶ 49), Plaintiff maintains in opposition

to the Ruskin Defendants’ motion that he “immediately responded via federal express” by letter to

the Ruskin Defendants on or about April 22, 2017 (Doc. 55-9, Pl. Ruskin Opp’n at 4, Ex. I at 2-

5).

       Plaintiff failed to appear on the return date of the Citation on April 26, 2017 (the “April 26,

2017 Return Date”). (Doc. 55-6, Pl. Ruskin Opp’n Ex. F; Doc. 56-4, Pl. Cohen Opp’n Ex. D, “July

2017 Ord.” at 2-3). Counsel for the Public Administrator, the Court-appointed Guardian ad Litem

for unknown heirs, and counsel for the Attorney General requested that a hearing be held also in

an effort to deny the Allegrino Will. (Id. at 2). Counsel for the Movant, however, objected to such

hearing requesting instead that the Movant’s motion be granted in its entirety due to Plaintiff’s

default. (Id.). The Surrogate’s Court denied the requested hearing, but provided all interested

parties “the opportunity to submit any papers of their choosing stating their respective positions

with supporting documentation to the Court by July 30, 2017.” (Id. at 3). The Surrogate’s Court

also noted that it had previously dismissed the Probate Petition on procedural grounds and referred

the matter to the District Attorney for an investigation into the execution of the Allegrino Will.

(Id.). Nonetheless, once all submissions were received by the Surrogate’s Court, it stated that “a

determination will be made . . . regarding the finality of [the Allegrino Will].” (Id.).

       On September 29, 2017, the Surrogate’s Court rendered its decision denying the Allegrino

Will (the “Surrogate’s Decision”), following the submission of papers from the Movant, counsel



                                                  7
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 8 of 21




for the Public Administrator, and the Guardian ad Litem for unknown heirs. (SAC ¶ 51; Doc. 48-

2, Farinacci Decl. Ex. B; Doc. 50-5, Puglielle Decl. Ex. D; Doc. 55-7, Pl. Ruskin Opp’n Ex. G;

Doc. 56-5, Pl. Cohen Opp’n Ex. E, “Surr. Dec.”). The Surrogate’s Court did not receive any

submission from Plaintiff. (Surr. Dec. at 2-3). The Surrogate’s Decision detailed the reasons for

the denial, including the results of a forensic examination finding it highly probable that the

signature on the Allegrino Will was “not genuine”; and the testimony given by the witnesses of

the Allegrino Will, who could not confirm the formal requirement of due execution that the testator

“declared to them that the instrument was his will.” (Surr. Dec. at 3-4). The Allegrino Will was

denied with prejudice “based upon a review of all papers submitted, the facts and lengthy history

of this matter, the failure of [Plaintiff] to appear or file papers in this proceeding (SCPA 509), and

the failure to meet the requirements of due execution pursuant to EPTL 3-2.1(a).” (SAC ¶ 51; Surr.

Dec. at 5).

       Plaintiff alleges that “but for” Defendants’ legal malpractice, he would have prevailed in

the Probate Proceeding. (SAC ¶¶ 52, 78).

                                   STANDARD OF REVIEW

       A Rule 12(b)(6) motion enables a court to consider dismissing a complaint for “failure to

state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the ple[d]

factual content allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin

to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant acted



                                                  8
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 9 of 21




unlawfully.” Id. The factual allegations pled “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

        “When there are well-ple[d] factual allegations [in the complaint], a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,

556 U.S. at 679. Thus, the court must “take all well-ple[d] factual allegations as true, and all

reasonable inferences are drawn and viewed in a light most favorable to the plaintiff.” Leeds v.

Meltz, 85 F.3d 51, 53 (2d Cir. 1996). However, the presumption of truth does not extend to “legal

conclusions, and threadbare recitals of the elements of the cause of actions.” Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556 U.S. 662). Therefore, a plaintiff must provide “more

than labels and conclusions” to show entitlement to relief. Twombly, 550 U.S. at 555.

        Generally, a complaint submitted by a pro se plaintiff, “however inartfully ple[d], must be

held to less stringent standards than formal pleadings drafted by lawyers.” Estelle v. Gamble, 429

U.S. 97, 106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (internal quotation

marks omitted)). However, an attorney, even one who has been disbarred, is not entitled to the

“special solicitude” afforded to pro se litigants in construing the allegations of his pleading. United

States v. Pierce, 649 F. App’x 117, 118 n.1 (2d Cir. 2016); Mitchell v. Con Edison, 531 F. App’x

140, 141 (2d Cir. 2013); Fagan v. U.S. Dist. Court for S. Dist. of New York, 644 F. Supp. 2d 441,

449 (S.D.N.Y. 2009).

                                             ANALYSIS

   I.      Plaintiff’s Claims Against the Ruskin Defendants

        Plaintiff, in the Second Amended Complaint, alleges that other than obtaining an extension

of time to perfect an appeal of the January 2016 Dismissal Order, the Ruskin Defendants “never

filed anything further for Plaintiff including the neglecting of filing a brief for Plaintiff’s appeal.”



                                                   9
        Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 10 of 21




(SAC ¶ 45). Plaintiff maintains, however, that an appeal “is not the subject of this action and is

only discussed as it is part of the factual pattern.” (Pl. Ruskin Opp’n at 23). Plaintiff makes clear

that his malpractice claim against the Ruskin Defendants “stems exclusively from Defendants[’]

representation of Plaintiff in the [Probate Proceeding]” and relates solely to the Ruskin

Defendants’ purported failure to appear on the April 26, 2017 Return Date and take action to

protect Plaintiff’s interests in the Probate Proceeding. (Id. at 23-24). Plaintiff did not otherwise

respond to the Ruskin Defendants’ arguments for dismissal of any claims for malpractice in

connection with an appeal. Accordingly, any claims in the Second Amended Complaint related to

an appeal have been abandoned and are therefore dismissed. See Ventillo v. Falco, No. 19-CV-

03664, 2020 WL 7496294, at *12 (S.D.N.Y. Dec. 18, 2020); 30 Clinton Place Owners Inc. v. City

of New Rochelle, No. 13-CV-3793, 2014 WL 890482, at *1 n.1 (S.D.N.Y. Feb. 27, 2014).

       With respect to Plaintiff’s claims of malpractice against the Ruskin Defendants in

connection with the Probate Proceeding, Plaintiff alleges in the Second Amended Complaint that

on June 30, 2016, he had several telephone conversations with the Ruskin Defendants concerning

their retention, which were to be memorialized in “separate fee agreements to be sent by [the

Ruskin] Defendants.” (SAC ¶ 31). Plaintiff states, in his opposition, that on June 30, 2016, he

retained the Ruskin Firm “specifically for” the Probate Proceeding to probate the Allegrino Will.

(Id.). The First Ruskin Retainer, which is dated June 30, 2016, states however, that the engagement

was “for the limited purpose” of reviewing the record and conducting research to determine

whether to pursue an appeal of the January 2016 Dismissal Order. (First Ruskin Ret. at 2-3). It

further states, “[t]o be clear, neither [the Ruskin Firm] nor you are committed hereby to: (a) pursue

the Appeal or (b) [the Ruskin Firm’s] representation of you on the Appeal.” (Id. at 3). The First




                                                 10
        Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 11 of 21




Ruskin Retainer is silent as to any purported agreement to represent Plaintiff in connection with

the Probate Proceeding.

       Retainer agreements are contracts subject to the traditional rules of contract interpretation.

Feder Kaszovitz LLP v. Rosen, No. 17-CV-2954, 2018 WL 3708662, at *5-7 (S.D.N.Y. Aug. 3,

2018); Fein ex rel. Estate of Fein v. Chicago Ins. Co., No. 01-CV-11386, 2003 WL 21688239, at

*7 (S.D.N.Y. July 18, 2003). “Under New York law, ‘the fundamental, neutral precept of contract

interpretation is that agreements are construed in accord with the parties’ intent.’” Rosen, 2018

WL 3708662, at *5 (quoting Greenfield v. Philles Records, Inc., 780 N.E.2d 166, 170 (N.Y.

2002)). “The best evidence of the parties’ intent is the contract itself.” Id. (citing Eternity Glob.

Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004)). “Where

‘parties set down their agreement in a clear, complete document, their writing should as a rule be

enforced according to its terms.’” Id. (quoting W. W. W. Assocs. v. Giancontieri, 566 N.E.2d 639,

642 (N.Y. 1990)). To the extent a plaintiff’s allegations are contradicted by a document attached

to the complaint as an exhibit, or incorporated by reference, or by documents that are integral to,

or explicitly referenced in, the pleading, the plaintiff’s allegations are simply insufficient to defeat

a motion to dismiss. Matusovsky v. Merrill Lynch, 186 F. Supp. 2d 397, 400 (S.D.N.Y. 2002).

Moreover, an attorney may not be held liable for legal malpractice for failing to act outside the

scope of a retainer agreement. Portus Singapore PTE LTD v. Kenyon & Kenyon LLP, 449 F. Supp.

3d 402, 411-12 (S.D.N.Y. 2020) (citing Attallah v. Milbank, Tweed, Hadley & McCloy, LLP, 93

N.Y.S.3d 353, 356 (App. Div. 2019)); Prout v. Vladeck, 334 F. Supp. 3d 599, 614-15 (S.D.N.Y.

2018) (citing AmBase Corp. v. Davis Polk & Wardwell, 866 N.E.2d 1033, 1037 (N.Y. 2007)).




                                                  11
        Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 12 of 21




       The First Ruskin Retainer cannot be read to include the Probate Proceeding in its scope.

Indeed, in apparent recognition of the clear and unambiguous language of the First Ruskin

Retainer, Plaintiff alters his theory in his opposition brief, arguing instead that:

               [The Ruskin Defendants] neglected to send a written retainer
               agreement specifically for [the Probate Proceeding] so the
               agreement was noted by Plaintiff on September 26, 2016, with . . .
               Farinacci’s prior consent from the last conversation with Plaintiff in
               August 2016 when it was returned to [the Ruskin] Defendants with
               the understanding that a formal agreement would follow from [the
               Ruskin] Defendants when they had a chance to draft it.

(Pl. Opp’n at 6). Thus, Plaintiff concedes tacitly that the scope of the First Ruskin Retainer did

not include the Probate Proceeding, and instead, the purported agreement to represent him in the

Probate Proceeding is set forth in the Second Ruskin Retainer. Accordingly, any claim of

malpractice allegedly arising out of the First Ruskin Retainer with respect to the Probate

Proceeding is dismissed, as such a claim falls outside the scope of the parties’ unambiguous

agreement, and moreover, as set forth above, Plaintiff appears to have abandoned this theory in his

opposition brief.

       Plaintiff’s allegations and arguments concerning the Second Ruskin Retainer fare no better

than those regarding the First. The Second Ruskin Retainer stated that it was “strictly limited” to

representing “[Plaintiff] in the appeal.” (Second Ruskin Ret. at 2). To be sure, the Second Ruskin

Retainer stated explicitly: “This representation also does not include any proceedings in the

Surrogate’s Court related to this Matter, whether on remand . . . or otherwise.” (Id. at 3 (emphasis

in original)). It stated further that “[a]ny such additional representations would have to be the

subject of an additional and separate retainer agreement between [Plaintiff] and the [Ruskin] Firm”

which neither party was bound to accept. (Id.). The document stated that it represented the entire




                                                  12
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 13 of 21




agreement between Plaintiff and the Ruskin Defendants, and that no change or waiver of any of

its provisions would be effective unless set forth in writing and signed by both parties. (Id. at 6).

        The version of the Second Ruskin Retainer offered by Plaintiff in his opposition contains

handwritten notes on the first page, which are only partly legible, that appear to say “and as per

telephone conversation 6/30/16 and retainer paid for completing probate at Staten Island

Surrogate’s Court – Estate of Roman Blum, File 2012-29.” (Doc. 55-4 at 2). Plaintiff clarifies, in

his opposition brief, that the notation was added by him to enlarge the scope of the Second Ruskin

Retainer “with Farinacci’s prior consent from the last conversation with Plaintiff in August 2016.”

(Pl. Ruskin Opp’n at 6). The Ruskin Defendants contend that they did not agree to Plaintiff’s

alteration, 12 and argue that neither purported oral discussions nor Plaintiff’s alleged unilateral

handwritten addition to the Second Ruskin Retainer can overcome the plain and unambiguous

language set forth therein. (Ruskin Br. at 3 n.3, 7; Ruskin Reply at 8). The Court agrees.

        A party seeking to enforce an alleged modification of an agreement must prove each

element of requisite contract formulation, including mutual assent to its terms. Rosen, 2018 WL

3708662, at *8. In other words, for his claim to survive at the motion to dismiss stage, Plaintiff

must allege plausibly, inter alia, “a meeting of the minds, such that there is a manifestation of

mutual assent sufficiently definite to assure that the parties are truly in agreement with respect to

all material terms.” Id. (citing Stonehill Capital Mgmt. LLC v. Bank of the West, 28 N.Y.3d 439,

448, 45 N.Y.S.3d 864, 870 (2016)); see also Citicorp Int’l Trading Co. v. W. Oil & Ref. Co., 771

F. Supp. 600, 604 (S.D.N.Y. 1991) (granting motion to dismiss counterclaims where allegations

of oral modification of contract was belied by the terms of the contract).




12
  It appears that Plaintiff has been admonished (and was disbarred) for his past unilateral addition of terms
to executed retainer agreements. (See California State Bar Court Opinion on Review at 7, 15-16).

                                                     13
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 14 of 21




         Plaintiff does not plead any meeting of the minds as regards a modification to the Second

Ruskin Retainer. Rather, Plaintiff pleads that between his executing the Second Ruskin Retainer

and his receipt of the April 21, 2017 Ruskin Letter, “Plaintiff did not receive any calls or other

notices from Defendants.” (SAC ¶ 47; see id. ¶¶ 37-49). The April 21, 2017 Ruskin Letter stated

that the Ruskin Defendants had never contemplated nor agreed to represent him in the Probate

Proceeding; that they would not appear on the April 26, 2017 Return Date; that they did not receive

the $50,000.00 initial retainer required under the Second Ruskin Retainer, nor the purported

$130,000.00 that Plaintiff claims was paid for purposes of the Probate Proceeding; and that even

if they had received such funds from Plaintiff, they would have returned the checks to him. (See

Ruskin Ltr. at 2-3).

         Thus, based upon the allegations of the Second Amended Complaint, and the documents

referenced therein and relied upon by Plaintiff, the Ruskin Defendants did not assent to Plaintiff’s

purported modification. Thus, the Probate Proceeding was outside the scope of the Second Ruskin

Retainer. Put simply, Plaintiff has failed to allege plausibly any claim of malpractice against the

Ruskin Defendants.

         Accordingly, Plaintiff’s claims alleged against the Ruskin Defendants are dismissed.

   II.      Plaintiff’s Claims Against the Cohen Defendants

         Plaintiff alleges various failures on the part of the Cohen Defendants in connection with

their representation of him in the Probate Proceeding. In particular, the Second Amended

Complaint charges the Cohen Defendants with failing to appear in the Surrogate’s Court “on

numerous occasions” (SAC ¶ 69); failing “to file a mandated Affidavit of Merit, complete the

required court order[ed] genealogical reports, and attend a court ordered hearing in open court with

the witnesses to [the Allegrino Will]” (id. ¶ 70); failing to “refile[] the [Allegrino Will] with the



                                                 14
        Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 15 of 21




Surrogate[’]s Court” (id. ¶ 75); failing to appear for the depositions of the witnesses to the

Allegrino Will, the testimony given thereat forming a basis of the Surrogate’s Decision (id. ¶ 66);

and failing to contest or respond to the Movant’s motion and Citation, or appear on the April 26,

2017 Return Date (id. ¶¶ 75, 77).

       Plaintiff insists that his malpractice claim against the Cohen Defendants “stems exclusively

from Defendants[’] representation of Plaintiff in the [Probate Proceeding] and for which fees were

paid on a written agreement; $25,000 on June 21, 2016.” (Id. at 23). As is the case with the Ruskin

Defendants, Plaintiff states that his claim against the Cohen Defendants relates solely to their

purported failure to appear on the April 26, 2017 Return Date. (Id. at 23-24). Plaintiff did not

otherwise respond to the Cohen Defendants’ arguments for dismissal of any claims for malpractice

in connection with the 2013 Cohen Engagement. Accordingly, any claims in the Second Amended

Complaint related to the 2013 Cohen Engagement have been abandoned and are therefore

dismissed. See Ventillo, 2020 WL 7496294, at *12; 30 Clinton Place Owners Inc., 2014 WL

890482, at *1 n.1.

       Even if the Court were to entertain theories of liability stemming from the 2013 Cohen

Engagement, any purported failures cited by Plaintiff occurring in connection with his retention of

Cohen in 2013 are barred by the statute of limitations. The statute of limitations for a legal

malpractice action in New York is three years. Rohe v. Bertine, Hufnagel, Headley, Zeltner,

Drummon & Dohn, LLP, 160 F. Supp. 3d 542, 548 (S.D.N.Y. 2016). “Generally, the action accrues

from the date of malpractice, but the statute may be deemed tolled under the theory of continuous

representation until the attorney ceases representing the client in the specific matter at issue.”

Nobile v. Schwartz, 56 F. App’x 525, 526 (2d Cir. 2003).




                                                15
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 16 of 21




         Plaintiff alleges that the Cohen Defendants’ representation commenced on September 12,

2013 (SAC ¶¶ 59-60) and that Cohen was relieved as counsel for Plaintiff in the Probate

Proceeding on September 17, 2015 (id. ¶ 61; Sept. 17 Ord. at 2). The depositions of Mr. Pietro

Macchiarella and Mr. Salvatore Cracolici, the witnesses of the Allegrino Will, were taken on

November 9, 2015. (Surr. Dec. at 4). The Probate Petition was ultimately dismissed on January

12, 2016. (Dismissal Ord. at 2-3). Plaintiff alleges that Cohen was not re-engaged until June 21,

2016. (SAC ¶ 61). Cohen’s representation of Plaintiff in connection with the Probate Proceeding

ceased on September 17, 2015. 13 As noted above, Plaintiff commenced this action on September

25, 2019. (Doc. 1). Thus, any purported failures occurring prior to the termination of the attorney-

client relationship with Cohen in September 2015, such as the failure to appear for the witnesses’

depositions, the failure to file the required due diligence or otherwise appear in Surrogate’s Court

on account of the Probate Petition, and the ultimate dismissal of the Probate Petition, are barred;

and the continuous representation doctrine would not apply to save Plaintiff’s claims against

Cohen.

         Plaintiff alleges that Dunn did not withdraw as counsel to Plaintiff in the Probate

Proceeding and “continued to render legal services” (SAC ¶ 62), although he does not allege that

he ever entered into a separate retainer agreement with Dunn. Rather, Plaintiff alleges that he re-

engaged the Cohen Defendants (id. ¶ 61) under a “subsequent Retainer Agreement executed on

June 21, 2016” (id.). Plaintiff annexes a copy of the purported agreement to both the Second

Amended Complaint and his opposition brief. (SAC Ex. E; Pl. Cohen Opp’n Ex. B). Although it



13
   Although the Surrogate’s Court Order relieving Cohen as counsel did not specify that Dunn was also
relieved as counsel, it is not clear to the Court that Dunn ever entered an appearance as counsel on behalf
of Plaintiff in the Probate Proceeding; indeed, the Order stayed discovery for thirty days to permit Plaintiff
to obtain new counsel, which would have been unnecessary had Dunn continued to represent Plaintiff.
(Sept. 17 Ord. at 2).

                                                     16
        Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 17 of 21




is clear that the document is incomplete, the single page offered by Plaintiff does include language

describing the scope of work to be performed, which is identical to that stated in the retainer

memorializing the 2013 Cohen Engagement. (Id.). The Cohen Defendants contend that the

document is clearly a doctored version of the 2013 retainer agreement (Cohen Br. at 10-11; Cohen

Reply at 4-5). While the Court notes that the purported second retainer agreement offered by

Plaintiff is dubious to say the least, its authenticity is not a dispute that the Court can resolve on a

motion to dismiss without the benefit of discovery.

       Thus, the Court assumes that Plaintiff retained the Cohen Defendants on June 21, 2016 as

he has alleged. Nevertheless, his claim of legal malpractice against the Cohen Defendants for their

failure to appear on the April 26, 2017 Return Date cannot survive the motion to dismiss. A claim

for legal malpractice presents a question of law which the Court may decide on a motion to dismiss.

Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328, 337 (2d Cir. 2006). “To state a claim

for legal malpractice under New York law, a plaintiff must allege: (1) attorney negligence; (2)

which is the proximate cause of a loss; and (3) actual damages. Id. (citing Prudential Ins. Co. of

Am. v. Dewey, Ballantine, Bushby, Palmer & Wood, 573 N.Y.S.2d 981, 985 (App. Div. 1991))

(emphasis omitted).

       Plaintiff contends that had the Cohen Defendants appeared on the April 26, 2017 Return

Date, he would have prevailed in the Probate Proceeding as sole heir to the $40 million estate. In

other words, Plaintiff’s allegations of legal malpractice hinge on the Court’s finding that the Cohen

Defendants’ failure to appear in the Surrogate’s Court on April 26, 2017 proximately caused

Plaintiff’s alleged $40 million loss. “In order to plead causation adequately in a legal malpractice

claim, the plaintiff must show that but for the attorney’s negligence, ‘what would have been a

favorable outcome was an unfavorable outcome. The test is whether a proper defense would have



                                                  17
        Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 18 of 21




altered the result of the prior action.’” Frankel v. McDonough, No. 10-CV-6106, 2011 WL

5059181, at *4 (S.D.N.Y. Oct. 24, 2011), aff’d, 471 F. App’x 67 (2d Cir. 2012) (quoting Flutie

Bros. v. Hayes, No. 04-CV-4187, 2006 WL 1379594 at *4 (S.D.N.Y. 2006)).

       It is well established that the requirement of “but-for” causation is “a high bar to attorney

malpractice liability, [which] seeks to insure a tight causal relationship exists between the claimed

injuries and the alleged malpractice, and demands a nexus between loss and injury.” Id. (citing

Flutie Bros., 2006 WL 1379594 at *4). Indeed, Plaintiff acknowledges that the “burden of proof

in a legal malpractice action is a heavy one.” (Pl. Cohen Opp’n at 13).

       “As New York courts have observed, the ‘but for’ prong requires the trier of fact ‘in effect

[to] decide a lawsuit within a lawsuit,’ because it demands a hypothetical re-examination of the

events at issue absent the alleged malpractice.” Littman Krooks Roth & Ball P.C. v. New Jersey

Sports Prods., Inc., No. 00-CV-9419, 2001 WL 963949, at *3 (S.D.N.Y. Aug. 22, 2001) (citing

N. A. Kerson Co. v. Shayne, Dachs, Weiss, Kolbrenner, Levy & Moe Levine, 397 N.Y.S.2d 142,

144 (1977) (Suozzi, J., concurring), aff’d, 380 N.E.2d 302 (1978) (affirming for the reasons in the

concurring opinion)). Bald speculation and conclusory pleading of “but for” causation cannot

support a claim of legal malpractice. Schutz v. Kagan Lubic Lepper Finkelstein & Gold LLP, 552

F. App’x 79, 80 (2d Cir. 2014); see also Schweizer v. Mulvehill, 93 F. Supp. 2d 376, 395 (S.D.N.Y.

2000) (“Mere speculation of a loss resulting from an attorney’s alleged omissions is insufficient

to sustain a prima facie case in malpractice.” (quoting Luniewski v. Zeitlin, 591 N.Y.S.2d 524, 526

(App. Div. 1992))).

       Here, the Court would first have to assume that the Surrogate’s Court would have converted

the April 26, 2017 Return Date into a hearing had the Cohen Defendants appeared on Plaintiff’s

behalf. (July 2017 Ord. at 3 (stating that the Surrogate’s Court denied to conduct the requested



                                                 18
         Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 19 of 21




hearing on April 26, 2017, but later provided all interested parties “the opportunity to submit any

papers of their choosing stating their respective positions with supporting documentation to the

Court by July 30, 2017.”)). The Court would next have to assume that testimony would have been

taken, including examination of the purported witnesses to the Allegrino Will and cross-

examination of the forensic document examiner retained by the Public Administrator to conduct a

forensic examination of the signature of the decedent on the Allegrino Will, who had concluded

that it was “highly probable that the signature . . . is not genuine.” (Surr. Dec. at 3-4). The Court

would then have to assume that such witnesses would alter and/or contradict their prior testimony,

convincing the Surrogate’s Court that the Allegrino Will met “the requirements of due execution”

and otherwise overcome the forensic examiner’s report. The Court would next have to assume that

Plaintiff would have been permitted to re-file the Probate Petition that had been dismissed more

than one year earlier in January 2016, and that that no further litigation would have occurred

between the Movant and Plaintiff (or any other interested party). 14 The Court is unwilling to take

the purely suppositious, speculative leap that Plaintiff would have prevailed, but for the Cohen

Defendants’ negligence, in the Probate Proceeding as sole heir to the $40 million estate had the

Cohen Defendants appeared on the April 26, 2017 Return Date. See, e.g., Law Practice Mgmt.

Consultants, LLC v. M & A Counselors & Fiduciaries, LLC, 599 F. Supp. 2d 355, 359 (E.D.N.Y.

2009) (granting 12(b)(6) motion to dismiss legal malpractice claim where Court refused to “ take




14
    In an Order dated April 20, 2015, the Surrogate’s Court recounted how the decedent’s “story reached
national and international levels for the simple fact that a question has developed as to who would inherit
the $40 million. Initially, Roman Blum, had appeared not to have left a Last Will and Testament and the
Public Administrator was appointed to marshal his assets and search for his heirs. After national recognition
of the decedent’s story, including the tremendous size of his estate, the Public Administrator received
hundreds of letters and phone calls from individuals claiming to be long lost relatives of the decedent. . . .
The publicity surrounding this matter has produced two wills thus far which have been offered for probate
. . . .” (See Doc. 50-7 at 2-3).

                                                     19
        Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 20 of 21




the considerable and purely speculative leap” that the plaintiffs would have prevailed in a litigation

had counsel timely filed opposition to a motion for summary judgment).

       Moreover, the proximate cause of any damages sustained by Plaintiff was not the alleged

legal malpractice of the Cohen Defendants; rather, the proximate cause of any damages sustained

by Plaintiff was “the intervening and superseding failure” of Plaintiff to retain successor counsel

in a timely manner or otherwise protect his own interests. Schutz, 552 F. App’x at 80 (citing Alden

v. Brindisi, Murad, Brindisi, Pearlman, Julian, Pertz (People’s Lawyer), 937 N.Y.S.2d 784, 785

(App. Div. 2012)). Plaintiff was given more than three months after the April 26, 2017 Return

Date to submit “any papers of [his] choosing” in support of his position in the Surrogate’s Court.

The Surrogate’s Decision was not rendered then for another approximately two months. Plaintiff’s

failure to take any steps to protect his own interests given his opportunity to do so for at least five

months further militates against any finding of liability herein.

       Accordingly, Plaintiff’s claims alleged against the Cohen Defendants are dismissed.

                                          CONCLUSION

       Defendants’ motions to dismiss pursuant to Rule 12(b)(6) are GRANTED. While “[d]istrict

courts should frequently provide leave to amend before dismissing a pro se complaint . . . leave

to amend is not necessary when it would be futile.” Reed v. Friedman Mgt. Corp., 541 F. App’x

40, 41 (2d Cir. 2013) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)). Here, as any

amendment would be futile, and in light of the fact that Plaintiff has already amended his pleading

twice, the Court dismisses the claims alleged in Plaintiff’s Second Amended Complaint against

Defendants with prejudice as any amendment would be futile.

       The Clerk of Court is respectfully directed to terminate the pending motions (Docs. 47, 50)

and to close this case.



                                                  20
      Case 7:19-cv-08900-PMH Document 64 Filed 02/08/21 Page 21 of 21




                                              SO ORDERED:

Dated: New York, New York
       February 8, 2021
                                              ____________________________
                                              Philip M. Halpern
                                              United States District Judge




                                    21
